 


113 HR 3617 IH: LEARN Act
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3617 
IN THE HOUSE OF REPRESENTATIVES 
 
November 21, 2013 
Mr. Schneider (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize a national grant program for on-the-job training. 
 
 
1.Short titleThis Act may be cited as the Learning, Educating, Achieving, and Retraining for the Nation Act or the LEARN Act. 
2.On-The-Job Training 
(a)In generalSubtitle D of title I of the Workforce Investment Act of 1998 is amended by inserting after section 173A (29 U.S.C. 2918a) the following: 
 
173B.On-The-Job Training 
(a)DefinitionIn this section, the term federally recognized tribal organization means an entity described in section 166(c)(1). 
(b)GrantsFrom the amount made available under subsection (h), and subject to subsection (d)— 
(1)the Secretary shall make grants on a discretionary basis to States, local boards, and federally recognized tribal organizations, for adult on-the-job training, or dislocated worker on-the-job training, carried out under section 134 and for State functions described in subsection (f); and 
(2)using an amount that is not more than 10 percent of the funds made available under subsection (h), the Secretary shall make grants to States, local boards, and federally recognized tribal organizations for developing on-the-job training programs, including providing capacity building activities for local staff who will be engaged in the development of the programs, in consultation with the Secretary. 
(c)ApplicationTo be eligible to receive a grant under subsection (b), a State, local board, or federally recognized tribal organization shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. In preparing such an application for a grant under subsection (b)(1), a local board shall consult with the corresponding State. 
(d)Reimbursement of wage ratesNotwithstanding the limitation in section 101(31)(B), in making the grants described in subsection (b)(1) the Secretary may allow for higher levels of reimbursement of wage rates the Secretary determines are appropriate based on factors such as— 
(1)employer size, in order to facilitate the participation of small- and medium-sized employers; 
(2)target populations, in order to enhance job creation for persons with barriers to employment; and 
(3)the number of employees that will participate in the on-the-job training, the wage and benefit levels of the employees (before the training and anticipated on completion of the training), the relationship of the training to the competitiveness of the employer and employees, and the existence of other employer-provided training and advancement opportunities. 
(e)Administration by SecretaryThe Secretary may use an amount that is not more than 1 percent of the funds made available under subsection (h) for the administration, management, and oversight of the programs, activities, and grants, funded under subsection (b), including the evaluation of, and dissemination of information on lessons learned through, the use of such funds. 
(f)State oversight and monitoringA local board that receives a grant under subsection (b)(1) and is located in a State, shall provide not less than 5 percent of the grant funds to the State for State functions described in sections 136(f), 184, and 185. 
(g)Rule of constructionNothing in this section shall be construed to affect the manner in which subtitle B is implemented, for activities funded through amounts appropriated under section 137. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2015 and each subsequent fiscal year.. 
(b)Table of contentsThe table of contents in section 1(b) of the Workforce Investment Act of 1998 is amended by inserting after the item relating to section 173A the following: 
 
 
Sec. 173B. On-the-job training.. 
 
